When a wife is the offender, even though not an adulteress, her misconduct in committing a cause for divorce forfeits her right to obtain alimony, except under extraordinary circumstances where she has materially contributed to the husband's estate. Phinney v. Phinney, 77 Fla. 850, 82 Sou. Rep. 357; Nolen v. Nolen,121 Fla. 130, 163 Sou. Rep. 401. This opinion affirming alimony in the case should not be construed as departing *Page 668 
from our previous holdings on the subject. Here the husband stipulated for the allowance.
ELLIS, C.J., concurs.